Title: To George Washington from George Morgan White Eyes, 8 August 1789
From: White Eyes, George Morgan
To: Washington, George



Sir,
New York August 8th 89

The disappointment which I fear Mr Thompson will undergo grieves me very much as it is on my Account he is so much involved in Debt, better had I received no Encouragement to get any Articles & I to have went naked home with Mr Cotoney, than I to involve him in such a Debt & no likelihood of his desolving it unless through your Assistance.
If you conceived the pain I feel when I hear that the Commissioners have objected every article, it makes me of Opinion that I am not of as much Consequence as a Dog: & that I must run on foot behind Mr Peters, if you think it proper I will endeaver to undertake it.
I must indeed always be thankful for the Education that Congress have been pleased to bestow upon me, & the Usages that are naturally to be expected from such a Kindness—But I am very sorry that the Education you have given & Views that you must have had when you took me into your Possession, & the Friendship which my Father had for the United States (which I suppose is the chief Cause) are not sufficient Inducements, to your further providing for me.
I do not ask or expect your Continuance over me, but that you would take this into Consideration, & see that all these Things be so ordered, that it will make me by the Ties of Honour and Justice always indebted, & allways endeavor with Efforts

becoming my Education, to be worthy to be subscribed Your Excellencys Most Obt Hume Servt

G.M. White Eyes

